            Case 6:20-cv-00045-DLC Document 8 Filed 10/29/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             HELENA DIVISION


  TERRY ALLEN SMITH,                                      CV 20–45–H–DLC

                    Plaintiff,
                                                                ORDER
      vs.

  C/O KAREN HORSWELL, C/O BRUCE
  MILLER, and ASS. WARDEN JIM
  SOLEMONSEN,

                    Defendants.

      Before the Court is the Findings and Recommendation of United States

Magistrate Judge John Johnston, entered on October 8, 2020. (Doc. 7.) Judge

Johnston recommends that the Court dismiss Plaintiff Terry Allen Smith’s

Complaint (Doc. 2) for failure to state a claim. Smith does not object to the

recommendation.

      Absent objection, the Court reviews Judge Johnston’s findings and

recommendation for clear error. See United States v. Reyna-Tapia, 328 F.3d

1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474 U.S. 140, 149 (1985).

Clear error is “significantly deferential” and exists if the Court is left with a

“definite and firm conviction that a mistake has been committed.” United States


                                           -1-
          Case 6:20-cv-00045-DLC Document 8 Filed 10/29/20 Page 2 of 3



v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted).

        The Court finds no clear error here. In the first instance, the Court may not

have read Smith’s Complaint to allege a violation of the Takings Clause.

Nevertheless, it agrees with Judge Johnston’s ultimate finding that the conduct

alleged fails to implicate the Fifth Amendment. See Vance v. Barrett, 345 F.3d

1083, 1090 n.7 (9th Cir. 2003) (Where a prisoner complains that prison

administrators acted without authority when they took his property, the claim “is

more appropriately addressed under the Due Process Clause.”). And, while the

Court understands that Smith is frustrated by the outcome of his post-confiscation

hearing and the subsequent appeal, nothing in his Complaint indicates that he was

denied adequate procedural protections. See Brewster v. Bd. of Ed. of Lynwood

Unified Sch. Dist., 149 F.3d 971, 982 (9th Cir. 1998). Thus, the Court agrees

with Judge Johnston that Smith’s claim under the Fourteenth Amendment’s Due

Process Clause fails as well.

        Accordingly, reviewing for clear error and finding none, IT IS ORDERED

that:

        (1)   Judge Johnston’s Findings and Recommendation (Doc. 7) is

ADOPTED IN FULL, and this matter is DISMISSED for failure to state a claim;

         (2) The Clerk shall enter, by separate document, a judgment of dismissal

                                          -2-
         Case 6:20-cv-00045-DLC Document 8 Filed 10/29/20 Page 3 of 3



pursuant to Federal Rule of Civil Procedure 58;

      (3)     The Clerk of Court shall have the docket reflect that this dismissal

counts as a strike pursuant to 28 U.S.C. § 1915(g); and

      (4)     The Court shall certify, pursuant to Federal Rule of Appellate

Procedure 24(a)(4)(B), that any appeal of this disposition would not be taken in

good faith.

      DATED this 29th day of October, 2020.




                                          -3-
